Citation Nr: 1829418	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  12-13 070	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than September 1, 2012 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to February 1989.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matter was previously before the Board in June 2017 at which time it was remanded for issuance of a statement of the case (SOC).  Accordingly, in July 2017, an SOC was issued, and the appeal was perfected in August 2017.  The actions taken by the RO constitute substantial compliance with the June 2017 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In April 2018, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1984 to February 1989.

2.  On April 27, 2018, at the hearing before the Board, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JAMES G. REINHART
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


